DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“…each wireless tag including, or being in wired communication with, a touch sensor, the touch sensor including conductive traces, the touch sensor detecting a change in capacitance between the conductive traces when a finger alters the mutual coupling between the conductive traces, a touch sensor status being set for the wireless tag in response; and
at least one wireless reader which collects data from the set of associated wireless tags in an interrogation zone, the collected data including an identifier for the item associated with each wireless tag and a touch sensor status indicating whether the item is being touched”, as recited in claim 1. 
Claims 12 and 17 recite similar limitations, and therefore are patentable over prior art.
Claims 5-11, 13, 15, 16, 18 and 19 depend, directly or indirectly, from claims 1, 12 or 17, and are patentable based on their dependency.


However, Stern et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2012/0299863 (Yilmaz) discloses examples that describe the integration of a RFID tag with a touch sensor. 
However, Yilmaz fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2018/0276692 (Sequeira et al.) discloses systems and methods for dynamically changing displayed content of a tag.  The methods comprise: performing operations by sensors of the tag to detect when an individual is interacting with a first item to which the tag is coupled; determining a type of interaction between the individual and the first item; selecting at least one first accessory from a plurality of accessories for the first item based on the type of interaction; obtaining information for the selected at least one first accessory that is to be presented to the individual; and dynamically changing the displayed content of the tag to include the obtained information while the individual is still in proximity to the tag or interacting with the first item. 
However, Sequeira et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687